Mr Presiding Justice Smith delivered the opinion of the court. 2. Contracts, § 329*—when covenants in executory sealed contract may he waived hy parol. Covenants contained in an executory sealed contract may be waived by parol by the party for whose benefit they were inserted, provided no new element or terms are added; and the party to a contract so waiving one of its terms or covenants will be estopped to insist that such covenant was not performed by the other. 3. Vendor and purchaser, § 106*—when provision in contract is waived. Where assignees of a contract to purchase land enter into a contract with another to assign to him the entire interest of the original purchaser, to confirm by deed such assignment from all the parties in interest, including the shareholders of a certain company, and also to obtain the consent of the original vendor to the transfer, held that there was a substantial performance of the contract on the part of such assignees though they did not procure the consent of the original vendor to the assignment, where the other party waived the procurement of such consent and agreed to obtain it hiinself. 4. Vendor.and purchaser, § 100*—when purchaser entitled to rescission of contract. To justify a purchaser in rescinding a land contract and recovering the money paid, the vendor must have failed in a substantial manner to observe his part of the contract, and the object of the contract must have been defeated or rendered unattainable by the vendor’s misconduct or default.